 1   LYNNE C. HERMLE (STATE BAR NO. 99779)
     KEVIN WHITTAKER (STATE BAR NO. 224700)
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, California 94025
     Telephone: 650-614-7400
 4   Facsimile:   650-614-7401
     lchermle@orrick.com
 5   kwhittaker@orrick.com

 6   Attorneys for Defendant
     SPLUNK, INC.
 7
     RORY C. QUINTANA (STATE BAR NO. 258747)
 8   QUINTANA HANAFI, LLP
     870 Market Street, Suite 1115
 9   San Francisco, CA 94102
     Telephone: (415) 504-3121
10   Facsimile: (415) 233-8770
     rory@qhplaw.com
11
     Attorneys for Plaintiff
12   CHRISTOS TRYFONAS

13                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15

16   CHRISTOS TRYFANOS, an individual,                    Case No. 4:17-CV-01420-HSG
17                    Plaintiff,                          STIPULATION TO CONTINUE CASE
                                                          MANAGEMENT CONFERENCE;
18         v.                                             AND ORDER
19   SPLUNK, INC., a Delaware corporation; and
     DOES 1 through 10, inclusive,
20
                      Defendants.
21

22

23

24

25

26

27

28

                                    STIPULATION TO CONTINUE CMC; AND ORDER
 1                                     NOTICE OF SETTLEMENT
 2          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that Plaintiff CHRISTOS TRYFANOS (“Plaintiff”) and
 4   Defendant SPLUNK, INC. (“Defendant”) have reached a settlement in the above-referenced case.
 5   A formal settlement agreement has been approved and executed by the parties. Once the
 6   conditions thereunder are satisfied, an executed Stipulation of Dismissal with prejudice of the
 7   entire action will be filed. The parties estimate that the Action will be resolved through stipulated
 8   dismissal by December 31, 2018. The parties therefore request that the case management
 9   conference set for December 11, 2018 at 3:00 PM be continued until after December 31, 2018.
10          Respectfully submitted,
11

12     Dated: December 11, 2018                       LYNNE C. HERMLE
                                                      KEVIN WHITTAKER
13                                                    Orrick, Herrington & Sutcliffe LLP
14

15                                                    By:    /s/ Kevin Whittaker
16                                                                   KEVIN WHITTAKER
                                                                     Attorneys for Defendant
17                                                                       SPLUNK, INC.

18     Dated: December 11, 2018                       RORY C. QUINTANA
                                                      Quintana Hanafi, LLP
19

20
                                                      By:    /s/ Rory C. Quintana
21                                                                       Rory C. Quintana
                                                                      Attorneys for Plaintiff
22                                                                  CHRISTOS TRYFONAS

23

24

25

26

27

28

                                    STIPULATION TO CONTINUE CMC; AND ORDER
  1                PURSUANT TO STIPULATION, IT IS SO ORDERED.

  2     The Telephonic Conference for December 11, 2018 at 3:00 PM shall be continued to January 8,

  3     2019 at 3:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for
  4     the telephonic appearance.
  5
          Dated: December 11, 2018
  6                                                              HAYWOOD S. GILLIAM, JR.
                                                                  United States District Judge
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
4159-8591-4905.1                                     -2-
                                     STIPULATION TO CONTINUE CMC; AND ORDER
